                     UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:20-cv-37-RJC-DCK
________________________________________
  PAUL BORDE,

                       Petitioner,                ORDER GRANTING MOTION
                                                  FOR ENTRY OF DEFAULT
                     v.                           JUDGMENT


  RETAIL CREDIT AND CAPITAL
  CORPORATION,

                       Respondent.



      THIS MATTER IS BEFORE THE COURT on Petitioner’s “Motion for Entry of

Default Judgment” (Doc. No. 9) pursuant to Rule 55(b)(2) of the Federal Rules of Civil

Procedure. Having carefully considered the motion and the record, and noting that

Respondent has failed to file a timely response, the undersigned will grant the

motion.

      IT IS, THEREFORE, ORDERED that Petitioner’s “Motion for Entry of Default

Judgment” be, and hereby is, GRANTED in its entirety and Petitioner have and

recover Judgment against Respondent; and

      IT IS FURTHER ORDERED that Petitioner is entitled to the following relief:

      (1) Damages associated with the ongoing guarantee dispute in the amount of
          $99,192.43;

      (2) Attorney’s fees and costs associated with the defense of the ongoing
          guarantee dispute of $6,462.50;



                                          1

     Case 3:20-cv-00037-RJC-DCK Document 10 Filed 11/10/20 Page 1 of 2
(3) Attorney’s fees and costs associated with the defense of the ongoing
    guarantee since the Arbitration Award in the amount of $2,055.

(4) Fees and costs associated with bringing the underlying arbitration action
    in the amount of $6,310.50;

(5) Fees and costs associated with bringing this Petition to Enforce the
    Arbitration Award amounting to $11,902.85.

(6) Post-judgment interest at a rate of 7.25%.

(7) Injunctive relief requiring Respondent Retail Credit and Capital
    Corporation (RCCC)’s officers and directors, or their designees to, within
    seven (7) days:

      a. Provide Petitioner with an accounting of all outstanding loans made
         for the benefit of RCCC affiliates for which Petitioner is listed as a
         personal guarantor, including for each loan: copies of all loan
         agreements; workouts or settlement offers or agreements; the
         amount outstanding; the amount paid to date; any secured collateral
         for the loan; and the current location and use of such collateral;

      b. Provide Petitioner with a verified or sworn statement on behalf of
         RCCC in which the statement describes in detail the efforts RCCC
         has taken to remove Petitioner from any and all guarantees, licenses,
         permits, leases, or other documents relating to RCCC’s business;

      c. To tender any and all collateral for any loan upon which Petitioner
         remains a personal guarantor for recovery by Petitioner or the
         creditor, as appropriate;

      d. To appear and defend Petitioner in any ongoing or future litigation
         arising from a personal guarantee covered by the Settlement
         Agreement.


SO ORDERED.
                              Signed: November 10, 2020




                                    2

Case 3:20-cv-00037-RJC-DCK Document 10 Filed 11/10/20 Page 2 of 2
